DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 61/876,066 filed 09/10/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 10/11/2021 appears to be acceptable.

Drawings
The drawings filed 10/11/2021 appears to be acceptable.

Claim Objections
Claim 1 is objected to because they lack proper antecedent basis. The Examiner suggests the following amendments:
1. An optoelectronic module comprising:
an optoelectronic device;
sidewalls laterally surrounding the optoelectronic device and in direct contact with sides of the optoelectronic device, wherein the sidewalls are composed of a material that is non-transparent to light emitted by or detectable by the optoelectronic device;
a passive optical element disposed on an upper surface of the optoelectronic device; and
electrically conductive contacts on an underside of the optoelectronic device and arranged to mount the optoelectronic module directly on a printed circuit board of a host device.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Anticipation:
Claims 1-6 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. US 11145796 B2 from the same inventor. 

Table 1

Instant application (17/498,105) claims
US Patent. 11145796 B2
Similar limitation claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 1
Claim 6
Claim 5


For the purpose of illustration, only claim 1 of the instant application (17/498,105) is compared with claim 1 of the US Patent No. 11145796 B2 in the following table (underlining is used to indicate conflicting limitations):

Table 2

Instant application (17/498,105)
US Patent. 11145796 B2
Claim 1. An optoelectronic module comprising:
an optoelectronic device;
sidewalls laterally surrounding the optoelectronic device and in direct contact with sides of the optoelectronic device, wherein the sidewalls are composed of a material that is non-transparent to light emitted by or detectable by the optoelectronic device;
a passive optical element disposed on an upper surface of the optoelectronic device; and
electrically conductive contacts on an underside of the optoelectronic device and arranged to mount the module directly on a printed circuit board of a host device.
Claim 1. An optoelectronic module comprising:
an optoelectronic device;
sidewalls laterally surrounding the optoelectronic device and in direct contact with sides of the optoelectronic device, wherein the sidewalls are composed of a material that is non-transparent to light emitted by or detectable by the optoelectronic device;
a passive optical element disposed directly on an upper surface of the optoelectronic device, wherein the passive optical element is in direct contact with the upper surface of the optoelectronic device, and wherein the passive optical element is a lens; and
electrically conductive contacts on an underside of the optoelectronic device and arranged to mount the module directly on a printed circuit board of a host device.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoro (US 20110085076 A1).

Regarding independent claim 1, Fujimoro teaches “An optoelectronic module (1, ‘image pickup unit’, fig. 1; ¶ 0018) comprising: 
an optoelectronic device (2, ‘image pickup device’, fig. 1; ¶ 0021);
sidewalls (4, ‘lens frame’, fig. 1; ¶ 0018) laterally surrounding the optoelectronic device (2) and in direct contact with sides of the optoelectronic device (2), wherein the sidewalls (4) are composed of a material that is non-transparent to light emitted by or detectable by the optoelectronic device (¶ 0059, 0072);
a passive optical element (5, ‘image pickup optical system’, ‘lenses’, fig. 1; ¶ 0018) disposed on an upper surface of the optoelectronic device (2); and
electrically conductive contacts (8, ‘electrode’, ‘solder ball’, fig. 1; ¶ 0024) on an underside (2t, ‘opposing surface’, ¶ 0024) of the optoelectronic device (2) and arranged to mount the optoelectronic module (1) directly on a printed circuit board (9, ‘printed circuit board’, ¶ 0024) of a host device (‘electronic endoscopes, camera-equipped cell-phones, digital cameras, and the like’, ¶ 0006)”.

Regarding claim 2, Fujimoro further teaches “The optoelectronic module of claim 1 wherein at least a portion of the sidewalls (4) serves as an outer wall of the module (1, fig. 1)”.

Regarding claim 5, Fujimoro further teaches “The optoelectronic module of claim 1 wherein the passive optical element (5) is a lens (¶ 0018)”.

Regarding claim 6, Fujimoro further teaches “The optoelectronic module of claim 1 further including a baffle (upper portion of lens frame 4, fig. 1) laterally surrounding the passive optical element (5), wherein the baffle is composed of the same non-transparent material as the sidewalls”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoro. 

Regarding claim 3, ‘The optoelectronic module of claim 1, wherein the sidewalls are composed of a vacuum injected material’, the language, term, or phrase "vacuum injected" is directed towards the process of making an encapsulated device. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the language "vacuum injected material" only requires sidewalls, which does not distinguish the invention from Fujimoro, who teaches the structure as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoro as applied to claim 1 as above, and further in view of Wakisaka (US 20110233739 A1)

 Regarding claim 4, Fujimoro et al. teach all the limitations described in claim 1.
But Fujimoro is silent upon the provision of wherein the sidewalls are composed of a UV or thermally-cured polymer material containing a non-transparent filler material.
However, Wakisaka teaches an optical sensor (fig. 42-43; ¶ 0071) comprising sidewalls 22 (‘sealing resin’, ¶ 0138) composed of a UV or thermally-cured (‘heat-curable’, ¶ 0138) polymer material (‘epoxy resin’, ¶ 0138) containing a non-transparent filler material (‘silica’).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select thermally-cured polymer material containing a non-transparent filler material to form the sidewalls, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Examiner’s Note
Claim 1 can also be rejected using below prior art:
Rossi; Markus et al. (US 20110013292 A1, ¶ 0039).
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817